DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
3. Applicant’s arguments filed on 05/17/2022 have been considered but are moot in view of new grounds of rejection.



                                            Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3,4 and 10 are rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of Ding et al; (Efficient electro-optic modulation in low –loss graphene-plasmonic slot waveguides – 2017 attached) and further in view of Qasymeh et al; (US 11314144).

Regarding claim 1, Song discloses a photonic device, (photonic device, see figure 4e as reproduced below) comprising: a substrate ;( substrate, see figure 4e as reproduced below) a plurality of metal layers on the substrate;(plurality of metal layers (Au) on the substrate, see figure 4e as reproduced below) a photonic material layer comprising graphene over the plurality of metal layers; (graphene layers are provided over the plurality of metal layers Au, see figure 4e as reproduced below); and


    PNG
    media_image1.png
    277
    435
    media_image1.png
    Greyscale
 

However, Song does not explicitly disclose an optical routing layer comprising a waveguide on the photonic material layer; the photonic material layer comprises: a first photonic material sublayer; a first dielectric sublayer, a second photonic sublayer and a second dielectric sublayer; the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second material sublayer.

In a related field of endeavor, Ding discloses an optical routing layer comprising a waveguide on the photonic material layer; (waveguide layer over the graphene layer for the transmission light signal; see figures 1a and 1b as reproduced below).



    PNG
    media_image2.png
    217
    625
    media_image2.png
    Greyscale


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine waveguide layer of Ding with Song to provide electro-optic modulation in low loss plasmonic waveguides with the aid of graphene and the motivation is to provide ultra-compact devices for optoelectronic applications.

However, the combination of Song and Ding does not explicitly disclose the photonic material layer comprises: a first photonic material sublayer; a first dielectric sublayer a second photonic sublayer and a second dielectric sublayer; the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second material sublayer.

In a related field of endeavor, Qasymeh discloses the photonic material layer comprises: a first photonic material sublayer; (plurality of graphene sublayers 1304, see figure 13) a first dielectric sublayer, (first dielectric sublayer with dielectric constant Ɛ1 ,see figure 13) a second photonic sublayer and a second dielectric sublayer; (second dielectric sublayer with dielectric constant Ɛ2 ,see figure 13) the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second material sublayer ;(second dielectric sublayer with dielectric constant Ɛ2 in contact with both first dielectric sublayer Ɛ1 and second graphene sublayer, see figure 13 as reproduced below). 


    PNG
    media_image3.png
    498
    726
    media_image3.png
    Greyscale


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to plurality of dielectric layer and graphene layers of Qasymeh with Song and Ding to provide a compact graphene sublayers and dielectric sublayers and the motivation is to provide greater rates of conversion between electrical and optical signal.

Regarding claim 3, the combination of Song and Qasymeh does not explicitly disclose the photonic device of claim 1, further comprising: an optical isolation layer on the plurality of metal layers.

In a related field of endeavor, Ding discloses the photonic device of claim 1, further comprising: an optical isolation layer on the plurality of metal layers; (Aluminum oxide layer over the metal layer Au, see, page 15578 and section device fabrication and figure 1b).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine optical isolation layer of Ding with Song and Qasymeh to isolate the plasmonic waveguide and the graphene sheet and motivation is to provide isolation between the plurality of layers.



Regarding claim 4, the combination of Song and Qasymeh does not explicitly disclose the photonic device of claim 3, wherein the optical isolation layer comprises silicon oxide with a thickness of at least one micrometer.

Ina related field of endeavor, Ding discloses the photonic device of claim 3, wherein the optical isolation layer comprises silicon oxide with a thickness of at least one micrometer; (Aluminum oxide layer with thickness of 5nm over the metal layer Au to provide isolation; see page 15578 and section device fabrication and figure 1b). (Motivation same as claim 3).

Regarding claim 10, the combination of Song and Qasymeh does not explicitly disclose the photonic device of claim 1, further comprising: an optical cladding layer on the optical routing layer, wherein the optical cladding layer comprises silicon oxide with a thickness of at least one micrometer; and a top metal routing layer on the optical cladding layer.

In a related field of endeavor, Ding discloses the photonic device of claim 1, further comprising: an optical cladding layer on the optical routing layer, wherein the optical cladding layer comprises silicon oxide with a thickness of at least one micrometer; (Aluminum oxide layer with thickness of 5nm over the graphene layer; see page 15578 and section device fabrication and figure 1b) and a top metal routing layer on the optical cladding layer; (metal (Au/Ti) layer over the cladding layer of Aluminum oxide, see figure 1b). (Motivation same as claim 3).
Claim 2 is rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of Ding et al; (Efficient electro-optic modulation in low –loss graphene-plasmonic slot waveguides – 2017 attached), further in view of Qasymeh et al; (US 11314144) and further in view of Bayat et al; (US 2018/0301324).
 
Regarding claim 2, the combination of Song, Ding and Qasymeh does not explicitly disclose the photonic device of claim 1, wherein: the substrate is made of bulk silicon.

In a related field of endeavor, Bayat discloses the photonic device of claim 1, wherein: the substrate is made of bulk silicon; (bulk silicon, see figure 8b).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the bulk silicon of Bayat with Song, Ding and Qasymeh to provide increased thermal conductivity and the motivation is to provide fast modulation.

Claims 5,6,8 and 9 are rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of Ding et al; (Efficient electro-optic modulation in low –loss graphene-plasmonic slot waveguides – 2017 attached), further in view of Qasymeh et al; (US 11314144) and further in view of Wang et al; (Ultra-multiband absorption enhancement of graphene in a metal-dielectric-graphene sandwich structure covering terahertz to mid-infrared regime – 2017 attached).

Regarding claim 5, the combination of Song and Qasymeh does not explicitly disclose the photonic device of claim 3, further comprising: a plurality of metal vias extending through the optical isolation layer and onto the plurality of metal layers, wherein each of the plurality of metal vias comprises at least one inter- level metal layer over the plurality of metal layers.

In a related field of endeavor, Ding discloses the photonic device of claim 3, further comprising: through the optical isolation layer and onto the plurality of metal layers, layer over the plurality of metal layers; (Aluminum oxide layer over the metal layer Au, see, page 15578 and section device fabrication and figure 1b). (Motivation same as claim 3).

However, the combination of Song, Ding and Qasymeh does not explicitly disclose a plurality of metal vias extending; wherein each of the plurality of metal vias comprises at least one inter- level metal layer.

 In a related field of endeavor, Wang discloses a plurality of metal vias extending; ;(metal substrate as metal vias separated by the dielectric spacer for isolation; see figure 4a) wherein each of the plurality of metal vias comprises at least one inter- level metal (metal substrate is provided as metal vias to reach the metal contacts above the graphene layer, see figure 4a).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the metal substrate of Wang with Song, Ding and Qasymeh to provide metal dielectric and graphene sandwich and the motivation is to improve the performance of graphene based optoelectronic devices. 

Regarding claim 6, the combination of Song, Ding and Qasymeh does not explicitly disclose the photonic device of claim 5, further comprising:  a contact layer comprising a plurality of contacts each of which is formed on and in contact with a corresponding one of the plurality of metal vias, wherein the photonic material layer is on and in contact with the contact layer. 

In a related field of endeavor, Wang discloses the photonic device of claim 5, further comprising:  a contact layer comprising a plurality of contacts each of which is formed on and in contact with a corresponding one of the plurality of metal vias, (metal substrate is provided as metal vias to reach the metal contacts above the graphene layer, see figure 4a); wherein the photonic material layer is on and in contact with the contact layer; (the metal contact layer is provided above the graphene layer, see figure 4a).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the metal substrate of Wang with Song, Ding and Qasymeh to provide metal dielectric and graphene sandwich and the motivation is to improve the performance of graphene based optoelectronic devices. 

Regarding claim 8, the combination of Song, Ding and Qasymeh does not explicitly disclose the photonic device of claim 6, wherein the photonic material layer comprises: at least one graphene sublayer comprising graphene; and at least one dielectric sublayer comprising a dielectric material.

In  a related field of endeavor, Wang disclose photonic device of claim 6, wherein the photonic material layer comprises: at least one graphene sublayer comprising graphene ;(graphene layer above the dielectric spacer; see figure 4a and at least one dielectric sublayer comprising a dielectric material;(dielectric layer above the metal substrate, see figure 4a). (Motivation same as claim 5).


Regarding claim 9, Song discloses the photonic device of claim 6, wherein the waveguide and the photonic material layer form at least one of: a modulator or a photodetector; (graphene photodetector integrated with a metamaterial perfect
Absorber, see abstract). (Only one of the claim limitations is required to be considered by the Examiner). 

Claim 7 is rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of Ding et al; (Efficient electro-optic modulation in low –loss graphene-plasmonic slot waveguides – 2017 attached) further in view of Qasymeh et al; (US 11314144), further in view of Wang et al; (Ultra-multiband absorption enhancement of graphene in a metal-dielectric-graphene sandwich structure covering terahertz to mid-infrared regime – 2017 attached) and further in view of Jafari et al ;( High bandwidth and responsivity mid-infrared graphene photodetector based on a modified metal–dielectric–graphene architecture – 2019 attached).

Regarding claim 7, the combination of Song, Ding, Qasymeh and Wang does not explicitly disclose the photonic device of claim 6, wherein each of the plurality of contacts comprises at least one of: nickel, palladium, or chromium.

In a related field of endeavor, Jafari discloses the photonic device of claim 6, wherein each of the plurality of contacts comprises at least one of: nickel, palladium, or chromium; (the plurality of contacts using Palladium, see figure 1a).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to substitute the contact of Jafari with Song, Ding, Qasymeh and Wang to replace the gold contacts with contacts of Palladium and the motivation is to provide minimize the contact cost.

Claim 11 is rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of Bayat et al; (US 2018/0301324) and further in view of Jafari et al ;( High bandwidth and responsivity mid-infrared graphene photodetector based on a modified metal–dielectric–graphene architecture – 2019 attached) and further in view of Qasymeh et al; (US 11314144).
.

Regarding claim 11, Song discloses an optical communication system, (photonic device in the form of photodetector, see figure 4e) comprising: and an optical to electrical convertor, (photodetector, see figure 4e) wherein each of and the optical to electrical convertor comprises: substrate, (substrate, see figure 4e) a plurality of metal layers on the silicon substrate, over the plurality of metal layers ;(plurality of metal layers (Au) on the substrate, see figure 4e) and a photonic material layer comprising graphene located;(graphene layers are provided over the plurality of metal layers Au, see figure 4e); and


However, Song does not explicitly disclose an electrical to optical convertor; the electrical to optical convertor, a bulk silicon, a plurality of waveguides below a top surface of each of the plurality of waveguides; the photonic material layer comprises: a first photonic material sublayer; a first dielectric sublayer a second photonic sublayer and a second dielectric sublayer; the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the photonic second material sublayer.


In a related field of endeavor, Bayat discloses an electrical to optical convertor; the electrical to optical convertor, (optical modulation on chip, see Abstract) a bulk silicon, (bulk silicon, see figure 8b).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the bulk silicon of Bayat with Song to provide increased thermal conductivity and the motivation is to provide fast modulation.

However, the combination of Song and Bayat does not explicitly disclose a plurality of waveguides below a top surface of each of the plurality of waveguides; the photonic material layer comprises: a first photonic material sublayer; a first dielectric sublayer a second photonic sublayer and a second dielectric sublayer; the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second photonic material sublayer.

In a related field of endeavor, Jafari discloses a plurality of waveguides below a top surface of each of the plurality of waveguides, wherein each of the plurality of waveguides ;( plurality of waveguides over the silicon substrate, see figure 1a).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of silicon waveguides of Jafari with Song and Bayat to provide plurality of light signal transmission through the plurality of waveguides and the motivation is to provide increased transmission capacity. 

However, the combination of Song, Bayat and Jafari does not explicitly disclose the photonic material layer comprises: a first photonic material sublayer; a first dielectric sublayer a second photonic sublayer and a second dielectric sublayer; the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second photonic  material sublayer.

In a related field of endeavor, Qasymeh discloses the photonic material layer comprises: a first photonic material sublayer; (plurality of graphene sublayers 1304, see figure 13) a first dielectric sublayer, (first dielectric sublayer with dielectric constant Ɛ1 ,see figure 13) a second photonic sublayer and a second dielectric sublayer; (second dielectric sublayer with dielectric constant Ɛ2 ,see figure 13) the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second p[photonic  material sublayer ;(second dielectric sublayer with dielectric constant Ɛ2 in contact with both first dielectric sublayer Ɛ1 and second graphene sublayer, see figure 13 as reproduced below). 



    PNG
    media_image3.png
    498
    726
    media_image3.png
    Greyscale
 

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to plurality of dielectric layer and graphene layers of Qasymeh with Song, Bayat and Jafari to provide a compact graphene sublayers and dielectric sublayers and the motivation is to provide greater rates of conversion between electrical and optical signal.

Claims 12 and 13 are rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of in view of Bayat et al; (US 2018/0301324) and further in view of Jafari et al ;( High bandwidth and responsivity mid-infrared graphene photodetector based on a modified metal–dielectric–graphene architecture – 2019 attached), further in view of further in view of Qasymeh et al; (US 11314144) and further in view of Welch et al; (US 2017/0082801).

Regarding claim 12, the combination of Song, Bayat, Jafari and Qasymeh does not explicitly disclose the optical communication system of claim 11, wherein: the electrical to optical convertor is configured for converting electrical signals into optical signals, based on a continuous wave light input; the plurality of waveguides in the electrical to optical convertor forms first N channels for transmitting optical signals; the plurality of waveguides in the optical to electrical convertor forms second N channels for transmitting optical signals; and the optical to electrical convertor is configured for converting optical signals into electrical signals. 

In a related field of endeavor, Welch discloses the optical communication system of claim 11, wherein: the electrical to optical convertor is configured for converting electrical signals into optical signals, based on a continuous wave light input ;(the input continuous wave signal is input to the plurality of optical waveguides 110 for converting the input electrical signals into optical signals, see figure 1a)  the plurality of waveguides in the electrical to optical convertor forms first N channels for transmitting optical signals ;(plurality of optical waveguides 110 for transmitting the optical signals; see figure 1a)the plurality of waveguides in the optical to electrical convertor forms second N channels for transmitting optical signals ;(a second set of optical waveguides 110 for transmitting the optical signal to the plurality of photodetectors 111A, 111B, 111C and 111D; see figure 1a) and the optical to electrical convertor is configured for converting optical signals into electrical signals; ( the plurality of photodetectors 111A, 111B, 111C and 111D for converting the received optical signals into electrical signals; see figure 1a).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the wavelength multiplexing system of Welch with Song, Bayat, Jafari and Qasymeh to provide multiplexing and demultiplexing of the plurality of optical signals and the motivation is to provide increased transmission capacity.

Regarding claim 13, the combination of Song, Bayat, Jafari and Qasymeh does not explicitly disclose the optical communication system of claim 12, further comprising: an optical coupler that is coupled between the electrical to optical convertor and the optical to electrical convertor and is configured for an inter-chip optical communication; a signal multiplexer that is coupled between the electrical to optical convertor and the optical coupler, and configured for multiplexing the first N channels into a single channel; and
a signal de-multiplexer that is coupled between the optical coupler and the optical to electrical convertor, and configured for de-multiplexing the single channel into the second N channels.

In a related field of endeavor, Welch discloses the optical communication system of claim 12, further comprising: an optical coupler that is coupled between the electrical to optical convertor and the optical to electrical convertor and is configured for an inter-chip optical communication;( the PLC 145 (coupler) between the plurality optical modulators 105A, 105B, 105C and 105D;(E/O) comprises optical and optoelectronics devices such as optical waveguides, splitters, directional couplers, interleaver multiplexers, and interleaver demultiplexer  see paragraph 19 and figure 1a) a signal multiplexer that is coupled between the electrical to optical convertor and the optical coupler, and configured for multiplexing the first N channels into a single channel;( the PLC 145 in the form of multiplexer for multiplexing the plurality of modulated optical signals ,see figure 1A); and a signal de-multiplexer that is coupled between the optical coupler and the optical to electrical convertor, and configured for de-multiplexing the single channel into the second N channels ;( the PLC 145 in the form of demultiplexer for demultiplexing the plurality of modulated optical signals for reception by the photodetectors 111A, 11B, 11C and 11D ,see figure 1A).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the wavelength multiplexing system of Welch with Song, Bayat, Jafari and Qasymeh to provide multiplexing and demultiplexing of the plurality of optical signals and the motivation is to provide increased transmission capacity.
 
Claims 14 and 15 are rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of Bayat et al; (US 2018/0301324) and further in view of Jafari et al ;( High bandwidth and responsivity mid-infrared graphene photodetector based on a modified metal–dielectric–graphene architecture – 2019 attached), further in view of further in view of Qasymeh et al; (US 11314144) and further in view of Ding et al; (Efficient electro-optic modulation in low –loss graphene-plasmonic slot waveguides – 2017 attached).

Regarding claim 14, the combination of Song, Bayat ,Jafari and Qasymeh does not explicitly disclose the optical communication system of claim 11, wherein: the photonic material layer comprises graphene located below a bottom surface of at least one of the plurality of waveguides. 

In a related field of endeavor, Ding discloses the optical communication system of claim 11, wherein: the photonic material layer comprises graphene located below a bottom surface of at least one of the plurality of waveguides ;( graphene layer provided below a bottom surface of the waveguide, see figure 3a).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the deposition of graphene layer of Ding with Song, Bayat, Jafari and Qasymeh to provide extremely insertion loss waveguide device and the motivation is to provide active ultra-compact devices for optoelectronic devices. 

Regarding claim 15, the combination of Song, Bayat, Jafari and Qasymeh does not explicitly disclose the optical communication system of claim 11, wherein: the photonic material layer comprises graphene located at a center of at least one of the plurality of waveguides.

In a related field of endeavor, Ding discloses the optical communication system of claim 11, wherein: the photonic material layer comprises graphene located at a center of at least one of the plurality of waveguides ;( waveguide is provided at the center of the layer1 and layer 2 of graphene, see figure 3a). (Motivation same as claim 14).

Claim 16 is rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of Bayat et al; (US 2018/0301324) and further in view of Jafari et al ;( High bandwidth and responsivity mid-infrared graphene photodetector based on a modified metal–dielectric–graphene architecture – 2019 attached) and further in view of further in view of Qasymeh et al; (US 11314144).

Regarding claim 16, Song discloses  a method for forming a photonic device, (photonic device in the form of photodetector, see figure 4e) comprising: forming a plurality of metal layers on a substrate; depositing a contact layer comprising a plurality of metal contacts over the plurality of metal layers;(plurality of metal layers (Au) on the substrate, see figure 4e) forming a photonic material layer comprising at least one two-dimensional material on the contact layer;(graphene layers are provided over the plurality of metal layers Au, see figure 4e);

However, Song does not explicitly disclose bulk silicon; and depositing, according to a structure pattern, an optical routing material onto the photonic material layer to form an optical routing layer comprising a plurality of waveguides; wherein the photonic material layer comprises: a first photonic material sublayer, a first dielectric sublayer, a second photonic material sublayer and a second dielectric sublayer, the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second photonic material sublayer.


In a related field of endeavor, Bayat discloses bulk silicon; (bulk silicon, see figure 8b).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the bulk silicon of Bayat with Song to provide increased thermal conductivity and the motivation is to provide fast modulation.

However, the combination of Song and Bayat does not explicitly disclose depositing, according to a structure pattern, an optical routing material onto the photonic material layer to form an optical routing layer comprising a plurality of waveguides; wherein the photonic material layer comprises: a first photonic material sublayer, a first dielectric sublayer, a second photonic material sublayer and a second dielectric sublayer, the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second photonic  material sublayer.

In a related field of endeavor, Jafari discloses depositing, according to a structure pattern, an optical routing material onto the photonic material layer to form an optical routing layer comprising a plurality of waveguides ;( plurality of waveguides over the silicon substrate to form optical routing layer, see figure 1a).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of silicon waveguides of Jafari with Song and Bayat to provide plurality of light signal transmission through the plurality of waveguides and the motivation is to provide increased transmission capacity. 

However, the combination of Song, Bayat and Jafari does not explicitly disclose wherein the photonic material layer comprises: a first photonic material sublayer, a first dielectric sublayer, a second photonic material sublayer and a second dielectric sublayer, the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second photonic  material sublayer.

In a related field of endeavor, Qasymeh discloses the photonic material layer comprises: a first photonic material sublayer; (plurality of graphene sublayers 1304, see figure 13) a first dielectric sublayer, (first dielectric sublayer with dielectric constant Ɛ1 ,see figure 13) a second photonic sublayer and a second dielectric sublayer; (second dielectric sublayer with dielectric constant Ɛ2 ,see figure 13) the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second p[photonic  material sublayer ;(second dielectric sublayer with dielectric constant Ɛ2 in contact with both first dielectric sublayer Ɛ1 and second graphene sublayer, see figure 13 as reproduced below). 

    PNG
    media_image3.png
    498
    726
    media_image3.png
    Greyscale
 

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to plurality of dielectric layer and graphene layers of Qasymeh with Song, Bayat and Jafari to provide a compact graphene sublayers and dielectric sublayers and the motivation is to provide greater rates of conversion between electrical and optical signal.





Claim 17 is rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of Bayat et al; (US 2018/0301324) further in view of Jafari et al ;( High bandwidth and responsivity mid-infrared graphene photodetector based on a modified metal–dielectric–graphene architecture – 2019 attached) , further in view of Qasymeh et al; (US 11314144) further in view of Ding et al; (Efficient electro-optic modulation in low –loss graphene-plasmonic slot waveguides – 2017 attached)  and further in view of Wang et al; (Ultra-multiband absorption enhancement of graphene in a metal-dielectric-graphene sandwich structure covering terahertz to mid-infrared regime – 2017 attached).

Regarding claim 17, the combination of Song, Bayat, and Qasymeh does not explicitly disclose the method of claim 16, further comprising: depositing an optical isolation layer on the plurality of metal layers, wherein the optical isolation layer comprises silicon oxide with a thickness of at least one micrometer; etching the optical isolation layer to form a pattern; and forming, according to the pattern, a plurality of metal vias extending through the optical isolation layer and onto the plurality of metal layers, wherein each of the plurality of metal vias comprises at least one inter-level metal layer over the plurality of metal layers, wherein: each of the plurality of metal contacts is deposited, according to the pattern, on and in contact with a corresponding one of the plurality of metal vias, and each of the plurality of metal contacts comprises at least one of: nickel, palladium, or chromium.

In a related field of endeavor Jafari discloses the method of claim 16, further comprising: each of the plurality of metal contacts comprises at least one of: nickel, palladium, or chromium; (the plurality of contacts using Palladium, see figure 1a).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to substitute the contact of Jafari with Song, Bayat and Qasymeh to replace the gold contacts with contacts of Palladium and the motivation is to provide minimize the contact cost.


However the combination of Song, Bayat, Jafari and Qasymeh does not explicitly disclose depositing an optical isolation layer on the plurality of metal layers, wherein the optical isolation layer comprises silicon oxide with a thickness of at least one micrometer; etching the optical isolation layer to form a pattern; and forming, according to the pattern, a plurality of metal vias extending through the optical isolation layer and onto the plurality of metal layers, wherein each of the plurality of metal vias comprises at least one inter-level metal layer over the plurality of metal layers, wherein: each of the plurality of metal contacts is deposited, according to the pattern, on and in contact with a corresponding one of the plurality of metal vias.


In a related field of endeavor, Ding discloses the method of claim 16, further comprising: depositing an optical isolation layer on the plurality of metal layers, wherein the optical isolation layer comprises silicon oxide with a thickness of at least one micrometer; (Aluminum oxide layer with thickness of 5nm over the graphene layer; see page 15578 and section device fabrication and figure 1b) etching the optical isolation layer to form a pattern; (metal (Au/Ti) layer over the cladding layer of Aluminum oxide, see figure 1b);  and


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine optical isolation layer of Ding with Song, Bayat, Qasymeh and Jafari to isolate the plasmonic waveguide and the graphene sheet and motivation is to provide isolation between the plurality of layers.

However the combination of Song, Bayat, Qasymeh, Jafari and Ding does not explicitly disclose forming, according to the pattern, a plurality of metal vias extending through the optical isolation layer and onto the plurality of metal layers, wherein each of the plurality of metal vias comprises at least one inter-level metal layer over the plurality of metal layers, wherein: each of the plurality of metal contacts is deposited, according to the pattern, on and in contact with a corresponding one of the plurality of metal vias.

In a related field of endeavor, Wang discloses forming, according to the pattern, a plurality of metal vias extending through the optical isolation layer and onto the plurality of metal layers, ;(metal substrate as metal vias separated by the dielectric spacer for isolation; see figure 4a) wherein each of the plurality of metal vias comprises at least one inter-level metal layer over the plurality of metal layers, (metal substrate is provided as metal vias to reach the metal contacts above the graphene layer, see figure 4a); wherein: each of the plurality of metal contacts is deposited, according to the pattern, on and in contact with a corresponding one of the plurality of metal vias; (the metal contacts above the graphene layer, see figure 4a).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the metal substrate of Wang with Song, Bayat, Qasymeh, Jafari and Ding to provide metal dielectric and graphene sandwich and the motivation is to improve the performance of graphene based optoelectronic devices. 

Claim 20 is rejected under 35 USC 103 as being unpatentable over Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached) in view of Bayat et al; (US 2018/0301324) and further in view of Jafari et al ;( High bandwidth and responsivity mid-infrared graphene photodetector based on a modified metal–dielectric–graphene architecture – 2019 attached), further in view of Qasymeh et al; (US 11314144).
and further in view of Ding et al; (Efficient electro-optic modulation in low –loss graphene-plasmonic slot waveguides – 2017 attached).

Regarding claim 20, the combination of Song, Bayat, Jafari and Qasymeh does not explicitly disclose the method of claim 16, further comprising: depositing an optical cladding layer on the optical routing layer, wherein the optical cladding layer comprises silicon oxide with a thickness of at least one micrometer; and forming a top metal routing layer on the optical cladding layer.

In a related field of endeavor, Ding discloses the method of claim 16, further comprising: depositing an optical cladding layer on the optical routing layer, wherein the optical cladding layer comprises silicon oxide with a thickness of at least one micrometer; (Aluminum oxide layer with thickness of 5nm over the graphene layer; see page 15578 and section device fabrication and figure 1b) and forming a top metal routing layer on the optical cladding layer; (metal (Au/Ti) layer over the cladding layer of Aluminum oxide, see figure 1b).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine optical isolation layer of Ding with Song, Bayat, Jafari and Qasymeh to isolate the plasmonic waveguide and the graphene sheet and motivation is to provide isolation between the plurality of layers.


Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below

a. Englund et al; (US 2015/0372159) discloses graphene based photodetector using waveguide and at least one graphene layer proximate to the waveguide; see figure 1a.

b. Dalir et al; (US 2019/0155068) discloses a graphene based optical modulator with plurality of graphene layer separated by an insulating material, see figure 4.

c. MA et al; (US 2018/0246350) discloses an electro-optic modulator using a graphene based plasmonic slot, see figure 1A.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636